      Case: 1:20-cv-03748 Document #: 1 Filed: 06/25/20 Page 1 of 11 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                WESTERN DIVISION

 FELICE M. ANDERSON,                            )
                                                )
        Plaintiff,                              )
                                                )            1:20-cv-03748
        vs.                                     ) Case No. ___________________
                                                )
 KOHL'S DEPARTMENT STORES, INC.                 ) (Winnebago County No. 2020 L 114)
                                                )
        Defendant.                              )

                                    NOTICE OF REMOVAL


       NOW COMES Defendant, KOHL’S DEPARTMENT STORES, INC., by and through

their counsel, DANIELLE N. MALATY and KOPKA PINKUS DOLIN, PC, and pursuant to 28

USC §§1441 and 1446, and hereby serve Notice of the Removal of this action to the United States

District Court for the Northern District of Illinois, Western Division. In support of the notice,

Defendant states as follows:

       This case arises out of a lawsuit filed in the Circuit Court of Winnebago County on or about

March 13, 2020. See attached Exhibit “A”, Plaintiff’s Complaint at Law. This Defendant seeks

removal based upon Diversity of Citizenship and Diversity of Jurisdiction.

       The removed case is a civil action filed in the Circuit Court of Winnebago County, bearing

Winnebago County Case No. 2020 L 114, and styled Felice Anderson v. Kohl’s Department

Stories, Inc. As required by 28 U.S.C. §1446(a) copies of process, pleadings, and other papers or

exhibits filed in the State Court are attached as “Exhibit A.”

       Plaintiff served Defendant on May 29, 2019, True and correct copies of the pleadings

received by this defendant are contained within Exhibit A. This Notice of Removal is filed within
      Case: 1:20-cv-03748 Document #: 1 Filed: 06/25/20 Page 2 of 11 PageID #:2




30 days of receipt of the initial pleading and within one year of the commencement of the action.

Therefore, this Notice of Removal is timely under 28 U.S.C. §1446(b).

       In the complaint, Plaintiff alleges personal injuries as a result of a fall which occurred on

June 2, 2018 at the Defendant’s clothing store at 10153 N. 2nd Street, Machesney Park, County of

Winnebago, State of Illinois. Plaintiff also alleges she suffered “severe injuries, specifically a

fracture of the left elbow; abrasions of her left knee, her left hand and elbow, and left eye; and a

significant concussion”. Plaintiff further alleges that this incident has “medical expenses as a result

of said injury and has experienced and will in the future experience pain and suffering, hospital

and medical expenses, and disability”.

       All that is required for removal based upon Diversity Jurisdiction is a “reasonable

probability” that more than $75,000 is in controversy. See Rising-Moore v. Red Roof Inns., Inc.

435 F.3d 813, 815 (7th Cir. 2006). The nature of the claim alleged in the Complaint at Law distills

the facts for the Court to determine whether it is more likely true than not that the amount in

controversy excessed the jurisdictional requirement. See McCoy v. General Motors Corp., 226 F.

Supp. 2d 939, 943 (N.D. Ill. 2002) (the amount in controversy is generally “obvious from a

common sense reading of the Complaint”).

       Here, Plaintiff has complied with Illinois pleading requirements, which call upon the

plaintiff to assert that his/her damages are greater or less than a certain amount. In this case,

Plaintiff seek damages in excess of $50,000 based upon claims of past and future pain and

suffering, injury, and future damages. See Exhibit “A”, Count I, Paragraph 7.

       In addition to medical expenses, Illinois Courts allow a plaintiff to recover for each injury

alleged in a complaint. See Smith v. City of Evanston, 260 Ill. App. 3d 925, 631 N.E.2d 1269, 1279,

197 Ill. Dec. 810 (Ill. App. Ct. 1994) (disability or loss of normal life); Holston v. Sisters of Third




                                                  2
      Case: 1:20-cv-03748 Document #: 1 Filed: 06/25/20 Page 3 of 11 PageID #:3




Order of St. Francis, 165 Ill. 2d 150, 650 N.E.2d 985, 997, 209 Ill. Dec. 12 (Ill. 1995)

(disfigurement); Scheibel v. Groeteka, 183 Ill. App. 3d 120, 538 N.E.2d 1236, 1248, 131 Ill. Dec.

680 (Ill. App. 1989) (pain and suffering). Here, the Plaintiff alleges nonspecific injuries, including

permanent injuries, which she further alleges will give rise to future treatment, indefinitely.

       Diversity Jurisdiction has been asserted in a matter involving allegations that “plaintiff

presently suffer[ed] from…injuries in Illinois, where [s]he [sought] treatment and [would]

continue to become obligated for large sums of money for medical and hospital care and attention.”

Master Tech Prods., Inc. v. Smith, 181 F. Supp. 2d 910, 914 (N.D. Ill. 2002). Here, Plaintiff is

alleging the same. Plaintiff will continue to need care for the injuries allegedly sustained on the

date of the alleged incident.

       When a plaintiff provides little information about the value of their claim, “a good-faith

estimate of the stakes is acceptable if it is plausible and supported by a preponderance of the

evidence.” Oshana v. Coca-Cola Co., 472 F.3d 506, 511 (7th Cir. 2006) (citing Rubel v. Pfizer,

Inc., 361 F.3d 1016, 1020 (7th Cir. 2004)). The Court further acknowledges that whether a plaintiff

actually recovers more than $75,000 is immaterial; “what matters is the amount put in controversy

on the day of removal.” BEM I, L.L.C. v. Anthropologie, Inc., 301 F.3d 548, 552 (7th Cir. 2002).

In such a case, “a good-faith estimate of the stakes is acceptable if it is plausible and supported by

a preponderance of the evidence.” Rubel v. Pfizer, Inc., 361 F.3d 1016, 1020 (7th Cir. 2004).

       In a diversity action, the court will not dismiss a case because of a jurisdictional amount

deficiency “unless it appears to a legal certainty that the plaintiff cannot recover the jurisdictional

amount.” See St. Paul Mercury Indemnity Co. v. Red Cab Co., 303 U.S. 283, 289, 58 S. Ct. 586,

590, 82 L. Ed. 845 (1938). Based upon the allegations in Plaintiffs’ Complaint, there is a

reasonable probability that the amount in controversy in this case excess $75,000, exclusive of




                                                  3
      Case: 1:20-cv-03748 Document #: 1 Filed: 06/25/20 Page 4 of 11 PageID #:4




interest and costs. The instant lawsuit involves a Plaintiff claiming injuries valued in excess of

$50,000, notwithstanding the value of permanency alleged and future pain and suffering.

       It is well-settled in the Seventh Circuit that if a plaintiff has a modest claim that she does

not want to litigate in federal court, “[s]he can avoid that fate, in a case in which only monetary

relief is sought, simply by stipulating that [s]he is not seeking and will neither demand nor accept

any recovery in excess of $75,000 exclusive of costs and interest.” Workman v. United Parcel

Service, Inc., 234 F.3d 998, 1000 (7th Cir. 2000). The Court asserted that such a stipulation must

be made at the time the suit is filed since jurisdiction is determined as of then and not later. Id.

Since Plaintiff did not make such a stipulation, “the inference arises that [s]he thinks his claim may

be worth more.” Id.

       Defendant has the burden of showing by a preponderance of the evidence facts that suggest

the amount-in-controversy requirement is met (See Oshana v. Coca-Cola Co., 472 F.3d 506, 511

(7th Cir. 2006)). Therefore, Defendant’s good-faith estimate is acceptable if it is plausible and

supported by a preponderance of the evidence. Per Oshana, Plaintiff can only defeat jurisdiction

only if it appears to a legal certainty that she cannot recover an amount that exceeds the

jurisdictional amount. Such a legal certainty is absent within the four corners of the complaint;

thus, the Southern District has jurisdiction over this matter.

       Plaintiff, Felice Anderson, has been a resident and citizen of Village of Roscoe, County of

Winnebago, in the State of Illinois, at all relevant times.

       At all times herein mention, Defendant, KOHL’S DEPARTMENT STORES, INC., has

been a resident and citizen of the State of Wisconsin, the state wherein KOHL’S DEPARTMENT

STORES, INC., is incorporated and maintains its principal place of business. See Exhibit “B,”




                                                  4
      Case: 1:20-cv-03748 Document #: 1 Filed: 06/25/20 Page 5 of 11 PageID #:5




Affidavit of Jeff Hauf, Manager of General Liability, Risk Management, of KOHL’S

DEPARTMENT STORES, INC.

       Accordingly, for purposes of determining whether Diversity Jurisdiction exists under 28

U.S.C. §1332(c)(1), at all relevant times, Plaintiff was a resident and citizen of the State of Illinois

and the Defendant has not been a resident or citizen of the State of Illinois.

       For the foregoing reasons, this is an action wherein the United States District Court for the

Southern District of Illinois has original jurisdiction, pursuant to 28 U.S.C. §§1332, because the

matter in controversy exceeds the value of $75,000, exclusive of costs and interest, and Plaintiff

and Defendant are residents and citizens of different states.

       Accordingly, Diversity Jurisdiction exists and this lawsuit was properly removed to this

Court pursuant to 28 U.S.C. §§1441-1446.

       This Notice of Removal was timely filed by the Defendant within the timeframe prescribed

by this Court, pursuant to 28 USC §§144 (6)(b).

       Plaintiffs’ counsel has been or will be served with written notice of this Notice of Removal

in accordance with the Federal Rules of Civil Procedure.

       WHEREFORE, the Defendant, KOHL’S DEPARTMENT STORES, INC., pursuant to 28

U.SC. §§1441, remove this action from the Circuit Court of Jackson County to this Court for

further proceedings, and further, for any additional relief that the Court deems just.

       DEFENDANT DEMANDS TRIAL BY JURY.




                                                   5
     Case: 1:20-cv-03748 Document #: 1 Filed: 06/25/20 Page 6 of 11 PageID #:6




                                            Respectfully submitted,




                                            By: /s/ Danielle N. Malaty
                                                    Danielle N. Malaty
                                                    One of Defendant’s Attorneys

Danielle N. Malaty
KOPKA PINKUS DOLIN, PC
200 W. Adams Street, Suite 1200
Chicago, IL 60606
(312) 782-9920
(312) 782-9965 -- Fax
E-mail: dnmalaty@kopkalaw.com
ARDC No. 6315548




                                        6
Case: 1:20-cv-03748 Document #: 1 Filed: 06/25/20 Page 7 of 11 PageID #:7




                                                             2020 L 0000114




                         ANDERSON- KOHL'S- NOTICE OF REMOVAL EXHIBIT "A"
Case: 1:20-cv-03748 Document #: 1 Filed: 06/25/20 Page 8 of 11 PageID #:8




                         ANDERSON- KOHL'S- NOTICE OF REMOVAL EXHIBIT "A"
Case: 1:20-cv-03748 Document #: 1 Filed: 06/25/20 Page 9 of 11 PageID #:9




                         ANDERSON- KOHL'S- NOTICE OF REMOVAL EXHIBIT "A"
        Case: 1:20-cv-03748 Document #: 1 Filed: 06/25/20 Page 10 of 11 PageID #:10




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   WESTERN DIVISION


 FELICE M. ANDERSON,                              )
                                                  )
           Plaintiff,                             )
                                                  )           1:20-cv-03748
           vs.                                    ) Case No. ___________________
                                                  )
 KOHL'S DEPARTMENT STORES, INC.                   ) (Winnebago County No. 2020 L 114)
                                                  )
           Defendant.                             )

                                   AFFIDAVIT OF JEFF HAUF

          Under penalties of perjury, the undersigned certified that the statements set forth in this

instrument are true and correct, except as to matters herein stated to be on information and belief

and as to such matters, the undersigned certifies as aforesaid that he verily believes the same to be

true:

    1.       I am over the age of 18 years old, and I am competent to testify to the matters asserted

             herein.

    2.       I am currently employed in the Risk Management Department with Kohl’s Department

             Stores, Inc.

    3.       I reviewed the Complaint filed by the plaintiff in this action which was served upon

             Kohl’s Department Stores on May 29, 2019, and I am familiar with the allegations

             therein.

    4.       Since prior to May 29, 2019, Kohl’s Department Store has had its principal place of

             business in Menomonee Falls, Wisconsin.

    5.       Since prior to May 29, 2019, Kohl’s Department Store has been incorporated in the

             state of Delaware.



                                         ANDERSON-KOHL'S-NOTICE OF REMOVAL EXHIBIT "B"
Case: 1:20-cv-03748 Document #: 1 Filed: 06/25/20 Page 11 of 11 PageID #:11




                             ANDERSON-KOHL'S-NOTICE OF REMOVAL EXHIBIT "B"
